Citation Nr: 1011948	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia.

The Veteran testified before the undersigned in a VA Central 
Office hearing in February 2010.  A transcript of the hearing 
is included in the claims file.  

During the hearing before the Board, the Veteran raised 6 new 
claims including: 
1) service connection for post-traumatic stress disorder 
(PTSD); 2) service connection for hair loss, associated with 
hepatitis C; 3) service connection for a skin condition, 
associated with hepatitis C; 4) service connection for an 
ulcer condition, associated with hepatitis C; 5) service 
connection for diabetes mellitus, associated with hepatitis 
C; and 6) service connection for hypertension, associated 
with hepatitis C.

These 6 new claims raised during the February 2010 hearing 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was awarded service connection for hepatitis C in 
the May 2006 rating decision on appeal, at an initial 
noncompensable disability evaluation, effective August 16, 
2005.  The Veteran contended that he merits a compensable 
evaluation.

In his February 2010 hearing before the Board, the Veteran 
testified that his symptoms seem to be getting worse.  He 
stated that he is tired all the time, takes 7 to 8 naps per 
day, and is unable to focus on work for being overly 
fatigued, which reduces his industrial adaptability.

The Board notes that the Veteran was last afforded a VA 
medical examination for hepatitis C in February 2006.  The 
examiner at that time mainly addressed the etiology of the 
disease rather than the severity of any symptoms.

The Board finds that the February 2006 examination results 
are too remote and that the Veteran must be scheduled for a 
new examination in light of the contention that his condition 
has worsened since the February 2006 examination took place.
 
Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the 
Veteran's VA treatment records since 
January 2010 not already included in the 
claims file (if any).

2.  The Veteran should be afforded a VA 
medical examination to determine the 
current severity of his hepatitis C.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
the applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



